Citation Nr: 1747438	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-39 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent from September 9, 2009, for diabetes mellitus type II, with erectile dysfunction.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1..  Since September 9, 2009, the Veteran's diabetes mellitus type II has required insulin and restricted diet, or; hypoglycemic agent and restricted diet, but it has not required the regulation of activities. 

2.  The probative evidence of record does not demonstrate that the Veteran has a physical deformity of the penis with loss of erectile power.  

3.  The probative evidence of record demonstrates that the Veteran's hypertension did not originate in service or for many years thereafter, is not related to any incident during active service and is not caused by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus type II, from September 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  The Veteran's erectile dysfunction is a noncompensable complication of the diabetic process and does not warrant a separate compensable rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, 7522.
3.  The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Diabetes Mellitus

The Veteran's diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides for a 20 percent rating for diabetes that requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned where insulin, restricted diet, and regulation of activities are required, with episodes of ketoacidosis or hypoglycemia reactions required one to two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).

The Board observes that the rating criteria contained in Diagnostic Code 7913 are "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.  In fact, the Federal Circuit has held that if disability rating criteria are written in the conjunctive and are successive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation," and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013). 

The Veteran underwent a VA examination in January 2007.  He was initially diagnosed with diabetes mellitus type II in 1999.  The examiner noted that the Veteran reported two episodes of hypoglycemic reactions lifetime, with the last episode occurring one week prior to the examination.  The Veteran could not recall any conditions related to ketoacidosis. 

In regards to ketoacidosis and hypoglycemia, the Veteran reported visiting his diabetic care provider once per month.  He also followed a restricted diet as part of his diabetes regimen.  There were no physical restrictions due to his diabetes and he reported walking at least 30 minutes, five times per week.  The Veteran reported that he did not use insulin or any other medication for treatment of his diabetes. 

The Veteran was afforded another VA examination in December 2010.  At that time he was taking oral medications, Metformin and Glipizide.  No episodes of hypoglycemia or ketoacidosis were reported, nor was the Veteran restricted in his ability to perform strenuous activities.  However he was instructed to follow a restricted diet.  

The examiner noted that it was as likely as not (50/50%) that the Veteran's erectile dysfunction was a complication of diabetes.  He also noted that effect of diabetes on the Veteran's functionality in usual occupation and occupation activities included increased absenteeism, lack of stamina and pain.  However, there was no effect on his usual daily activities.  

In November 2013 the Veteran was afforded a VA examination.  The examiner noted that the Veteran's treatment included management by restricted diet, insulin injections once per day and oral hypoglycemic agent(s).  However, his diabetes did not require regulation of activities.  It was reported that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  No episodes of ketoacidosis or hypoglycemia requiring hospitalization occurred in the prior 12 months. 

Most recently, the Veteran underwent a VA examination in October 2016.  The Veteran's diabetes was managed by a restricted diet, prescribed hypoglycemic agent(s) and more than one insulin injection per day.  However, it was noted that the Veteran did not require regulation of activities as part of the medical management of his diabetes.   

There were no reported episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the prior 12 months.  He also visited his diabetic care provider less than two times per month for episode of ketoacidosis and hypoglycemia.  

Complications associated with his diabetes included diabetic peripheral neuropathy and erectile dysfunction.  The Veteran's diabetes, and complications of his diabetes, did not impact his ability to work.  

As previously noted, each separate element of insulin, restricted diet, and regulation of activities must be met for the Veteran to meet the criteria for a higher 40 percent rating.  Middleton, 727 F.3d 1172;see also 38 C.F.R. § 4.119, Diagnostic Code 7913.

In the instant appeal, the evidence clearly establishes that the Veteran's diabetes mellitus requires the use of insulin and regulation of his diet.  Therefore, the Veteran need only show that a regulation of his occupational and recreational activities has been medically prescribed in order to qualify for a 40 percent rating under DC 7913.

However, the Board finds there is no evidence which suggests the Veteran has been advised or prescribed to avoid strenuous activity by any medical professional.  
Furthermore, the evidence of record establishes his diabetes mellitus does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; or progressive loss of weight and strength, which are some of the criteria necessary to demonstrate ratings above 20 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Accordingly, the Board concludes that an evaluation in excess of 20 percent is not warranted for the Veteran's diabetes mellitus.  The record contains no additional pertinent, noncumulative, evidence that relates strictly to the Veteran's diabetes, rather than to a separately compensated secondary disability, such as peripheral neuropathy.  Therefore, the weight of the evidence clearly establishes that the Veteran is not entitled to a disability rating in excess of 20 percent for his diabetes under DC 7913, as he has not been medically advised to restrict his recreational and occupational activities.

Erectile Dysfunction

Erectile dysfunction has also been associated with the Veteran's service-connected diabetes mellitus.  Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913, provides that noncompensable complications are considered part of the diabetic process.  In this regard, the AOJ determined that the Veteran's erectile dysfunction was noncompensable (zero percent disabling).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31. 

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350 (a). 

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009). 

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7522.  The December 2010 VA examination reveals a diagnosis of erectile dysfunction due to his service-connected diabetes mellitus.  The Veteran clearly has loss of erectile power.  This fact is not in dispute.  Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  The Veteran has not reported deformity and no physical examination of record has observed any deformity or atrophy.  Accordingly, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction residuals under Diagnostic Code 7522.

In addition, other diagnostic codes for the penis/testes that provide a rating greater than zero percent are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.115b, Diagnostic Code 7520 (removal of half the penis); Diagnostic Code 7521 (removal of the penis glans); Diagnostic Code 7523 (atrophy of the testes); or Diagnostic Code 7524 (removal of the testes). See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Therefore, the Board will continue to evaluate the disability under Diagnostic Code 7599-7522.

Accordingly, the Board concludes Veteran is not entitled to an increased evaluation in excess of zero percent for his erectile dysfunction, as a complication of the Veteran's diabetes mellitus.

II.  Service Connection -- Hypertension

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Service connection may also be established by presumption pursuant to 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, hypertension is included among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id. 

Presumptive service connection may also be established for certain chronic diseases, including hypertension, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104 (a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge). 

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his hypertension is related to service, to include as secondary to his service-connected diabetes mellitus type II.

The Board finds that the Veteran is not entitled to direct service connection for his hypertension.  The Veteran's service records, which appear to be complete, do not show any complaints of or treatment for high blood pressure in service, and the Veteran does not allege otherwise.  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  No diagnosis or symptoms of hypertension were noted in the March 1966 separation examination.  The Veteran also denied high blood pressure in the July 1964 report of medical history. 

The Board further finds that the Veteran's hypertension did not manifest within one year of separation from service and his symptoms of hypertension were not continuous since service separation.  The Veteran's VA medical records are associated with the file and do not show symptoms of hypertension, such as elevated blood pressure, until 2005 at earliest.  Because the evidence shows that the Veteran did not experience symptoms of hypertension until 2005, at earliest, the Veteran is not entitled to presumptive service connection for hypertension. 

The Board further finds that the Veteran's currently-diagnosed hypertension is not secondary to his service connected diabetes mellitus type II.

A September 2014 medical opinion was obtained regarding the etiology of the Veteran's hypertension.  A VA physician examined the Veteran's claims file and concluded that it is less likely than not that the Veteran's diagnosed hypertension was proximately due to or the result of his service connected diabetes mellitus type II.  

The examiner reasoned that the Veteran was diagnosed with hypertension in about 2005-2006, which was many years after he was diagnosed with diabetes mellitus type II.  However, the Veteran does not have renal disease and therefore his hypertension is not a result of his diabetes mellitus type II complications. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased disability rating, in excess of 20 percent, for the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction is denied.

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


